SIMPSON, Justice.
Appeal from a final decree of the Circuit Court of Etowah County, in Equity, wherein appellant’s motor vehicle- was ordered condemned for being used in hauling contraband whiskey.
The transcript was filed in this Court on September 5, 1961, and appellant’s brief was due to be filed on or before October 5, 1961. Supreme Court Rule No. 12, Title 7, Appendix (Pocket Part), Code 1940. This requirement of the rule is mandatory and the rule also provides that unless this requirement is met or time for filing brief is extended, “the appeal shall be dismissed or the case affirmed, as the case may be”. Up to this date no brief has been filed by appellant and the period in which an extension could be granted has also expired. However meritorious an appeal might be, we must respond to this mandatory requirement of the rule and order a dismissal of the cause. Modlin v. Modlin, 268 Ala. 618, 109 So.2d 716; N. A. A. C. P. v. Jones, 268 Ala. 504, 109 So.2d 140; Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14.
The Attorney General has filed a motion to dismiss on the stated ground, and it will be granted. So ordered.
Appeal dismissed.
LIVINGSTON, C. J., GOODWYN and COLEMAN, JJ., concur.